DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are subject under examination.

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4,7-9,11, 12, 14-16, 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baliga (US 2012/0320919 A1) and Ho (US 20130322418 A1) in view of Logvinov (US 2015/0382274)

Regarding claim 1, Baliga teaches a system comprising (see para 0026 “the hybrid device 102 can be an electronic device”):
a processor core (see para 0123 “The electronic device 1300 includes a processor unit 1302”); and 
a communication engine (see para 1024 “The electronic device 1300 also includes a communication unit 1308”) configured to:
receive a packet generated by the processor core ( see para 0029 “A packet stream (also referred to as a packet flow) can comprise a sequence of packets (e.g., Internet Protocol (IP) packets) generated by an application/process on the hybrid device 102”); fig. 13 shows processor unit connected to the communication unit 1308 via bus 1310; see para 0124 “The communication unit 1308 comprises an initial path selection unit 1312 and a network path modification unit 1316. The initial path selection unit 1312 can implement functionality to select an initial network path for transmitting a packet stream.”)[ since packet is generated by the  processor and the communication unit is selecting the path for transmission of the packet, it is implicit that processor transmit packet to the communication unit via bus for its further transmission using the selected network path]
determine a preferred interconnect of a plurality of interconnects for sending the packet based one or more parameters associated with transmitting the packet via the preferred interconnect (see para 0038 “At block 210, the initial path selection unit 106 can attempt to identify one or more communication media that comprise sufficient available link capacity (i.e., sufficient bandwidth) to support transmission of the packet stream (generated at block 202). For example, for the hybrid device 102 that can be coupled to three communication media--a powerline network, the Ethernet, and the WLAN (via a PLC interface, an Ethernet interface, and a WLAN interface respectively), it may be determined that the PLC medium is associated with a link capacity of 40 Mbps, that the Ethernet is associated with a link capacity of 20 Mbps, and that the WLAN is associated with a link capacity of 50 Mbps. If the link capacity threshold is selected as 25 Mbps, the WLAN interface can be selected at block 210.” see para 0023 “select the best network path (and consequently the best network interface and communication medium) for transmitting a packet stream”)[ link capacity of PLC, Ethernet and WLAN are interpreted as parameters based on which the interface/ medium (interpreted to be interconnect) is selected to transmit the packet;  selecting network path and consequently the best network interface and communication medium is interpreted as selecting interconnect since interface connects to the medium using which the packet is transmitted ]; and
send the packet on the preferred interconnect (see para 0023 “select the best network path (and consequently the best network interface and communication medium) for transmitting a packet stream”) .
Baliga doesn’t teach identify, based on a communication received from one or more devices, that each of the one or more devices are reachable using an identified communication channel technology; Baliga teaches determine a preferred interconnect …based on parameters, however it doesn’t teach parameters comprising at least an energy budget. 
 Ho (US 20130322418 A1) teaches identify, based on a communication received from one or more devices, that each of the one or more devices are reachable using an identified communication channel technology. (see para 0044 “the access point selector 106 transmits a "Start WLAN connection" message 412 to the access point 104”; see para 0045 “In response to receiving the "Start WLAN connection" message 412, the access point 104 can start the connection establishment procedures (e.g., push button connection procedures). For example, at step 9, the access point 104 can transmit a beacon message 414 including the WSC IE and an indication of the start of the connection establishment procedures”)[WLAN connection interpreted to be identified communication technology which is identified based on the received “start WLAN connection”]
	Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine the identify, based on a communication received from one or more devices, that each of the one or more devices are reachable using an identified communication channel technology in the system of Baliga. The motivation is to implementing a connection establishment mechanism for hybrid devices. (Ho: see para 0016).
	Baliga teaches determine a preferred interconnect …based on parameters, however it doesn’t teach parameters comprising at least an energy budget. 
	Logvinov (US 2015/0382274 A1) teaches parameters comprising at least an energy budget. (see para 0040 “hybrid network controller 204 that outputs power line communication (PLC) signal 206 at one interface and a wi-fi signal at another interface”;  see para 0005 “determine a network path comprising the at least one network interface”; see para 0128 “the hybrid network controller is configured to determine a network path comprising at least one of the plurality of network interfaces that has a lowest power consumption of available media types coupled to the plurality of PHYs, and determine over which of the plurality of network interfaces the first data interface sends data to and receives data from, based on the determined network path”; see para 0103 “the lowest power consumption may be a measure of total system power required to transmit and receive a certain amount of data”)[hybrid controller has PLC interface and wifi interface and path (interface) is selected based on the lowest power consumption and since the lowest power consumption may be a measure of total system power required to transmit and receive a certain amount of data, therefore the lowest power consumption is interpreted to be power budget]
	Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine the parameters comprising at least an energy budget in the system of modified Baliga. The motivation is to improve efficiency of the network. (Logvinov: See para 0062)

Regarding claim 8, Baliga teaches a method comprising:
 Determining, by the communication engine, a preferred interconnect of a plurality of interconnect for sending the packet based one or more energy parameters associated with transmitting the packet via the preferred interconnect (see para 0038 “At block 210, the initial path selection unit 106 can attempt to identify one or more communication media that comprise sufficient available link capacity (i.e., sufficient bandwidth) to support transmission of the packet stream (generated at block 202). For example, for the hybrid device 102 that can be coupled to three communication media--a powerline network, the Ethernet, and the WLAN (via a PLC interface, an Ethernet interface, and a WLAN interface respectively), it may be determined that the PLC medium is associated with a link capacity of 40 Mbps, that the Ethernet is associated with a link capacity of 20 Mbps, and that the WLAN is associated with a link capacity of 50 Mbps. If the link capacity threshold is selected as 25 Mbps, the WLAN interface can be selected at block 210.” see para 0023 “select the best network path (and consequently the best network interface and communication medium) for transmitting a packet stream”)[ link capacity of PLC, Ethernet and WLAN are interpreted as energy related parameters based on which the interface/ medium (interpreted to be interconnect) is selected to transmit the packet;  selecting network path and consequently the best network interface and communication medium is interpreted as selecting interconnect since interface connects to the medium using which the packet is transmitted ];  and
receive, by the communication engine, a packet generated by the processor core ( see para 0029 “A packet stream (also referred to as a packet flow) can comprise a sequence of packets (e.g., Internet Protocol (IP) packets) generated by an application/process on the hybrid device 102”); fig. 13 shows processor unit connected to the communication unit 1308 via bus 1310; see para 0124 “The communication unit 1308 comprises an initial path selection unit 1312 and a network path modification unit 1316. The initial path selection unit 1312 can implement functionality to select an initial network path for transmitting a packet stream.”)[ since packet is generated by the  processor and the communication unit is selecting the path for transmission of the packet, it is implicit that processor transmit packet to the communication unit via bus for its further transmission using the selected network path]
sending, by the communication engine, the packet on the preferred interconnect (see para 0023 “select the best network path (and consequently the best network interface and communication medium) for transmitting a packet stream”).
Baliga doesn’t teach identifying, by the communication engine, based on a communication received from one or more devices, that each of the one or more devices are reachable using an identified communication channel technology. Baliga teaches determine a preferred interconnect …based on parameters, however it doesn’t teach parameters comprising at least an energy budget. 

 Ho (US 20130322418 A1) teaches identifying, by the communication engine, based on a communication received from one or more devices, that each of the one or more devices are reachable using an identified communication channel technology. (see para 0044 “the access point selector 106 transmits a "Start WLAN connection" message 412 to the access point 104”; see para 0045 “In response to receiving the "Start WLAN connection" message 412, the access point 104 can start the connection establishment procedures (e.g., push button connection procedures). For example, at step 9, the access point 104 can transmit a beacon message 414 including the WSC IE and an indication of the start of the connection establishment procedures”)[WLAN connection interpreted to be identified communication technology which is identified based on the received “start WLAN connection”]
	Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine the identify, based on a communication received from one or more devices, that each of the one or more devices are reachable using an identified communication channel technology in the system of Baliga. The motivation is to implementing a connection establishment mechanism for hybrid devices. (Ho: see para 0016).
Baliga teaches determine a preferred interconnect …based on parameters, however it doesn’t teach parameters comprising at least an energy budget. 
	Logvinov (US 2015/0382274 A1) teaches parameters comprising at least an energy budget. (see para 0040 “hybrid network controller 204 that outputs power line communication (PLC) signal 206 at one interface and a wi-fi signal at another interface”;  see para 0005 “determine a network path comprising the at least one network interface”; see para 0128 “the hybrid network controller is configured to determine a network path comprising at least one of the plurality of network interfaces that has a lowest power consumption of available media types coupled to the plurality of PHYs, and determine over which of the plurality of network interfaces the first data interface sends data to and receives data from, based on the determined network path”; see para 0103 “the lowest power consumption may be a measure of total system power required to transmit and receive a certain amount of data”)[hybrid controller has PLC interface and wifi interface and path (interface) is selected based on the lowest power consumption and since the lowest power consumption may be a measure of total system power required to transmit and receive a certain amount of data, therefore the lowest power consumption is interpreted to be power budget]
	Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine the parameters comprising at least an energy budget in the system of modified Baliga. The motivation is to improve efficiency of the network. (Logvinov: See para 0062)


Regarding claim 15, Baliga teaches an apparatus comprising:
determine a preferred interconnect for sending a packet based one or more parameters (see para 0038 “At block 210, the initial path selection unit 106 can attempt to identify one or more communication media that comprise sufficient available link capacity (i.e., sufficient bandwidth) to support transmission of the packet stream (generated at block 202). For example, for the hybrid device 102 that can be coupled to three communication media--a powerline network, the Ethernet, and the WLAN (via a PLC interface, an Ethernet interface, and a WLAN interface respectively), it may be determined that the PLC medium is associated with a link capacity of 40 Mbps, that the Ethernet is associated with a link capacity of 20 Mbps, and that the WLAN is associated with a link capacity of 50 Mbps. If the link capacity threshold is selected as 25 Mbps, the WLAN interface can be selected at block 210.” see para 0023 “select the best network path (and consequently the best network interface and communication medium) for transmitting a packet stream”)[ link capacity of PLC, Ethernet and WLAN are interpreted as parameters based on which the interface/ medium (interpreted to be interconnect) is selected to transmit the packet;  selecting network path and consequently the best network interface and communication medium is interpreted as selecting interconnect since interface connects to the medium using which the packet is transmitted ];   and
send the packet on the preferred interconnect (see para 0023 “select the best network path (and consequently the best network interface and communication medium) for transmitting a packet stream”).
Baliga doesn’t teach identify, based on a communication received from one or more devices, that each of the one or more devices are reachable using an identified communication channel technology. Baliga teaches determine a preferred interconnect …based on parameters, however it doesn’t teach parameters comprising at least an energy budget. 
 Ho (US 20130322418 A1) teaches identify, based on a communication received from one or more devices, that each of the one or more devices are reachable using an identified communication channel technology. (see para 0044 “the access point selector 106 transmits a "Start WLAN connection" message 412 to the access point 104”; see para 0045 “In response to receiving the "Start WLAN connection" message 412, the access point 104 can start the connection establishment procedures (e.g., push button connection procedures). For example, at step 9, the access point 104 can transmit a beacon message 414 including the WSC IE and an indication of the start of the connection establishment procedures”)[WLAN connection interpreted to be identified communication technology which is identified based on the received “start WLAN connection”]
	Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine the identify, based on a communication received from one or more devices, that each of the one or more devices are reachable using an identified communication channel technology in the system of Baliga. The motivation is to implementing a connection establishment mechanism for hybrid devices. (Ho: see para 0016).
Baliga teaches determine a preferred interconnect …based on parameters, however it doesn’t teach parameters comprising at least an energy budget. 
	Logvinov (US 2015/0382274 A1) teaches parameters comprising at least an energy budget. (see para 0040 “hybrid network controller 204 that outputs power line communication (PLC) signal 206 at one interface and a wi-fi signal at another interface”;  see para 0005 “determine a network path comprising the at least one network interface”; see para 0128 “the hybrid network controller is configured to determine a network path comprising at least one of the plurality of network interfaces that has a lowest power consumption of available media types coupled to the plurality of PHYs, and determine over which of the plurality of network interfaces the first data interface sends data to and receives data from, based on the determined network path”; see para 0103 “the lowest power consumption may be a measure of total system power required to transmit and receive a certain amount of data”)[hybrid controller has PLC interface and wifi interface and path (interface) is selected based on the lowest power consumption and since the lowest power consumption may be a measure of total system power required to transmit and receive a certain amount of data, therefore the lowest power consumption is interpreted to be power budget]
	Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine the parameters comprising at least an energy budget in the system of modified Baliga. The motivation is to improve efficiency of the network. (Logvinov: See para 0062)


Regarding claims 2, 9 and 16, Baliga teaches wherein communication engine is configured to determine the preferred interconnect in further response determining a type of the packet and latency sensitivity of the packet (see para 0042 “At block 216, the initial network interface for transmitting the packet stream is identified based on a second set of initial path selection rules in response to determining that the packet stream is not a UDP packet stream.”; see para 0071 “Packet streams are typically associated with minimum acceptable performance measurements referred to herein as "predetermined minimum performance thresholds." The minimum performance thresholds may be user-defined (e.g., the minimum data rate at which a packet can be transmitted, a minimum throughput, etc.”) [ non UDP packet stream is interpreted to be type of packet]

Regarding claims 4, 11 and 18, Baliga doesn’t teach wherein the communication engine configured to identify the one or more devices based at least in part on a communication received from each of the one or more devices that includes an identification of a given device of the one or more devices and a communication channel technology via which the given device received a communication from the communication engine, wherein the channel technology includes one or more of a wireless technology and a non-wireless technology. 
Ho teaches wherein the communication engine configured to identify the one or more devices based at least in part on a communication received from each of the one or more devices that includes an identification of a given device of the one or more devices and a communication channel technology via which the given device received a communication from the communication engine, wherein the channel technology includes one or more of a wireless technology and a non-wireless technology. (see para 0114 “The electronic device 1000 also includes a communication unit 1008. In some embodiments, the electronic device 1000 can be configured as an access point. In this embodiment, the communication unit 1008 can detect a probe request message from a client device attempting to join a communication network.”; see para 0032 “one of the access points that should establish the communication link with the client device is identified based, at least in part, on information received in the notifications”; see para 0036 “the client device 108 transmits/broadcasts a probe request message 306 to the access points 102. The probe request message 306 can comprise a WSC IE, a request for executing connection establishment procedures, a client device identifier)[ where a client device identifier is interpreted as identification of device ; since access points that should establish the communication link with the client device on information received in the notifications and  since WSC IE which is wifi simple configuration information element is present in the request, it shows preference for Wifi ].
	Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine the identify, based on a communication received from one or more devices, that each of the one or more devices are reachable using an identified communication channel technology in the system of Baliga. The motivation is to  enable the WLAN-capable client device to automatically join the hybrid communication network. (Ho: see para 0017)

Regarding claims 12 and 19, Baliga doesn’t teach the communication engine is further configured to determine that the wireless interconnect is the preferred interconnect for sending the packet responsive to determining the available energy budget is sufficient to transmit the packet via the wireless interconnect. 
	Logvinov (US 2015/0382274 A1) teaches determine that the wireless interconnect is the preferred interconnect for sending the packet responsive to determining the available energy budget is sufficient to transmit the packet via the wireless interconnect.. (see para 0040 “hybrid network controller 204 that outputs power line communication (PLC) signal 206 at one interface and a wi-fi signal at another interface”;  see para 0005 “determine a network path comprising the at least one network interface”; see para 0128 “the hybrid network controller is configured to determine a network path comprising at least one of the plurality of network interfaces that has a lowest power consumption of available media types coupled to the plurality of PHYs, and determine over which of the plurality of network interfaces the first data interface sends data to and receives data from, based on the determined network path”; see para 0103 “the lowest power consumption may be a measure of total system power required to transmit and receive a certain amount of data”)[hybrid controller has PLC interface and wifi interface and path (interface) is selected based on the lowest power consumption and since the lowest power consumption may be a measure of total system power required to transmit and receive a certain amount of data, therefore the lowest power consumption is interpreted to be power budget]
	Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine the parameters comprising at least an energy budget in the system of modified Baliga. The motivation is to improve efficiency of the network. (Logvinov: See para 0062)


Regarding claims 7, 14,  Baliga teaches wherein the communication engine is configured to determine the state of each interconnect of the plurality of interconnects, by determining one or more of: a latency associated with interconnect, an amount of energy required to convey a packet via each interconnect, and a maximum throughput of each interconnect (see para 0038 “At block 210, the initial path selection unit 106 can attempt to identify one or more communication media that comprise sufficient available link capacity (i.e., sufficient bandwidth) to support transmission of the packet stream (generated at block 202). For example, for the hybrid device 102 that can be coupled to three communication media--a powerline network, the Ethernet, and the WLAN (via a PLC interface, an Ethernet interface, and a WLAN interface respectively), it may be determined that the PLC medium is associated with a link capacity of 40 Mbps, that the Ethernet is associated with a link capacity of 20 Mbps, and that the WLAN is associated with a link capacity of 50 Mbps”)

Regarding claim 3, Baliga teaches  the process core, communication engine, and a target of the packet are part of a single integrated circuit, and wherein the communication engine is configure to convey the packet to the target via both a wired interconnect and a wireless interconnect. (see 0035 “For example, the initial path selection unit 106 can determine that the hybrid device 102 comprises three network interfaces 112, 114, and 116… For example, the initial path selection unit 106 may determine that the network interface 112 is a WLAN interface that couples that hybrid device 102 to a WLAN. As another example, the initial path selection unit 106 may determine that the network interface 114 is a PLC interface that couples that hybrid device 102 to the powerline network…. In this example, either the PLC interface or the WLAN interface can be selected as the initial network interface for transmitting the packet stream”)[ packet can be transmitted to target device using wired and wireless interconnected based on selection]

Regarding claim 10, Baliga teaches wherein a source of the packet and a target of the packet are part of a single intergrated circuit and the source is couple to the target via both a wired channel technology and a wireless channel technology. (see 0035 “For example, the initial path selection unit 106 can determine that the hybrid device 102 comprises three network interfaces 112, 114, and 116… For example, the initial path selection unit 106 may determine that the network interface 112 is a WLAN interface that couples that hybrid device 102 to a WLAN. As another example, the initial path selection unit 106 may determine that the network interface 114 is a PLC interface that couples that hybrid device 102 to the powerline network…. In this example, either the PLC interface or the WLAN interface can be selected as the initial network interface for transmitting the packet stream”)[ packet can be transmitted to target device using wired and wireless interconnected based on selection]

Claims 6, 13, 17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baliga (US 2012/0320919 A1)  and Ho (US 20130322418 A1)  in view of Logvinov (US 2015/0382274) and further in view of Schrum (US 20130136117 A1)

Regarding claim 6, 13 and 20, Baliga doesn’t teach the communication engine is further configured to determine that the wireless interconnect is the preferred interconnect for sending the packet in response to a determination that the packet is at least one of: a multicast packet.
Schrum teaches the communication engine is further configured to determine that the wireless interconnect is the preferred interconnect for sending the packet in response to a determination that the packet is at least one of: a multicast packet  (see para 0028“As another example, a multicast address (e.g., a single bit that indicates that the destination address field matches a multicast address)… network layer address, network layer port number, and/or other suitable fields/characteristics can be used to select a frame forwarding rule and to determine how to route the frame to the destination device.”; see para 0035 “the WLAN STA interface 320 can transmit broadcast frames (either generated or received by the hybrid device 306)”).
Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine the determine that the wireless interconnect is the preferred interconnect for sending the packet if the packet is the multicast packet in the system of Baliga. The motivation is to improve system, throughput, frame delivery efficiency, and interface efficiency. (Schrum: see para 0014)

Regarding claim 17, Baliga doesn’t teach further comprising an interconnect selection table comprising a plurality of entries, wherein one or more of the plurality of entries are configured to store an indication as to whether a sufficient energy budget has been determined to be available and a preferred interconnect via which a packet is to be transmitted.
Schrum teaches an interconnect selection table comprising a plurality of entries, wherein one or more of the plurality of entries are configured to store an energy budget indication and a preferred interconnect via which a packet is to be transmitted. (see para 0018 “frame forwarding rules can be entries in the frame forwarding tables. Each frame forwarding rule (e.g., stored in the forwarding rule database 104 and/or the forwarding rule database 114) can comprise a frame classification specification and a frame forwarding specification…. the frame classification specification can also include the frame's source link layer address, frame priority, Ethertype/protocol identifier, network layer addresses, quality of service (QoS) indicators, and other such frame characteristics…The frame forwarding specification can include a list of one or more network interfaces implemented by the hybrid device and can indicate which network interface should be used for transmitting the frame.”)[ Qos indicator is interpreted as energy budget indication ; frame forwarding specification can include a list of one or more network interfaces interpreted as interconnect via which a packet is to be transmitted.]
	Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine an interconnect selection table comprising a plurality of entries, wherein one or more of the plurality of entries are configured to store an energy budget indication and a preferred interconnect via which a packet is to be transmitted in the system of modified Baliga. The motivation is to improve system, throughput, frame delivery efficiency, and interface efficiency. (Schrum: see para 0014).

Claim 5  is/are rejected under 35 U.S.C. 103 as being unpatentable over Baliga (US 2012/0320919 A1) and Ho (US 20130322418 A1) in view of Logvinov (US 2015/0382274) and further in view of Shahar (US 2020/0163003 A1)

Regarding claim 5, Baliga doesn’t teach at least one configuration register that includes an indication of a ranking of a plurality of attributes associated with the packet for use in determining the preferred interconnect. 
Shahar (US 2020/0163003 A1) teaches an indication of a ranking of a plurality of attributes associated with the packet for use in determining the preferred interconnect.  (see para 0069 “assign weights, priorities or scores to each attribute of the traffic attributes”)
Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine a ranking of a plurality of attributes associated with the packet for use in determining the preferred interconnect in the system of modified Baliga. The motivation is to determine channel based on the attributes.(Shahar : see para 0069)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMIT KAUR whose telephone number is (571)270-5665. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NOEL BEHARRY can be reached on 5712705630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAMIT KAUR/Examiner, Art Unit 2416                                                                                                                                                                                                        
/NOEL R BEHARRY/Supervisory Patent Examiner, Art Unit 2416